Citation Nr: 0828806	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-36 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than May 26, 2005, 
for the assignment of a 40 percent disability rating for 
diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals on 
appeal from a September 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, increased the veteran's 
evaluation for his service-connected diabetes mellitus, type 
II, to 40 percent disabling, effective May 26, 2005.  The 
veteran contends that an earlier effective date is warranted 
for his 40 percent disability evaluation.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The RO received a claim for an increased rating for the 
veteran's service-connected diabetes mellitus, type II, on 
December 9, 2003.  

3.  The evidence demonstrates that the veteran met the 
schedular criteria for a 40 percent rating for his diabetes 
mellitus, type II, as of January 12, 2004.  


CONCLUSION OF LAW

The criteria for an effective date of January 12, 2004, but 
no earlier, for the award of a 40 percent evaluation for 
diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
4.119, Diagnostic Code 7913 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  Under such circumstances, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case (SOC) or supplemental statement of 
the case (SSOC), is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran on March 2006 that informed the veteran 
of what evidence was required to substantiate the claim for 
an earlier effective date and of the veteran's and VA's 
respective duties for obtaining evidence.  See also the June 
2005 letter that addressed the four notice elements.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
September 2006 statement of the case (SOC) after the notice 
was provided.  For these reasons, it is not prejudicial to 
the veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records, VA outpatient treatment records from 
October 2002 to December 2004, and private treatment records 
dated September 1999 to August 2002.  An examination was also 
provided in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision   

Review of the record reveals that service connection for 
diabetes mellitus, type II, was granted in a November 2002 
rating decision, and a 20 percent evaluation was assigned 
effective September 20, 2001.  From November 2002 to July 
2003, the veteran attempted on several occasions to obtain an 
increased rating for his service-connected diabetes mellitus, 
type II.  In December 2003, the veteran filed an informal 
claim for increase, and in a March 2004 rating decision, the 
RO continued the 20 percent evaluation for his service-
connected diabetes mellitus, type II.  The veteran filed a 
timely notice of disagreement (NOD), and following the 
issuance of the SOC in May 2004, the veteran perfected the 
appeal with the submission of an October 2004 substantive 
appeal.  Subsequently, in a September 2005 rating decision, 
the RO increased the evaluation for diabetes mellitus, type 
II, to 40 percent disabling, effective May 26, 2005.  The 
veteran contends he is entitled to an effective date earlier 
than May 26, 2005 for the grant of a 40 percent disability 
rating for his service-connected diabetes mellitus, type II.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2007).

The effective date with respect to an increase in disability 
evaluation will be date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(0).  However, 38 C.F.R. § 
3.400(0)(2) provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  

In the present case, the veteran's most recent claim of 
entitlement to an increased rating for his service-connected 
diabetes mellitus, type II, was received by the RO on 
December 9, 2003.  

Again, 38 C.F.R. § 3.400(0)(2) provides that the effective 
date with respect to an increase in disability will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  

Thus, under 38 C.F.R. § 3.400(0)(2), it is necessary to 
determine whether, sometime between December 9, 2002, and 
December 9, 2003, an increase in the veteran's diabetes 
mellitus, type II, became factually ascertainable.  To do so, 
the rating criteria for the disability at issue must be 
examined.  

The veteran has been assigned a 40 percent disability 
evaluation for his diabetes mellitus, type II, under 
Diagnostic Code 7913.  Under this code, a 40 percent 
evaluation is warranted for the requirement of insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
evaluation is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
rating is assigned for diabetes mellitus requiring more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  
Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913. 38 C.F.R. § 4.119, Note (1) 
(2007).  

The medical evidence of record does not indicate that between 
December 9, 2002 and December 9, 2003, the veteran's diabetes 
mellitus, type II, was manifest by symptomatology most nearly 
approximating the 40 percent rating criteria ultimately 
assigned in the September 2005 rating decision.  VA clinical 
records from October 2002 to December 2002 show treatment and 
regulation for his diabetes.  In particular, the treatment 
records note the veteran's history of diabetes, which was 
reported as being controlled by insulin and an American 
Diabetic Association (ADA) diet.  However, during that time 
period, there was no indication that the veteran's activities 
were regulated due to his diabetes mellitus, type II.  In 
short, none of the treatment records during the period in 
question reflect symptoms consistent with a 40 percent rating 
under Diagnostic Code 7913.  

Based on the foregoing, the Board concludes that an increase 
in the veteran's diabetes mellitus, type II, was not 
factually ascertainable during the period in question.  
Therefore, the provisions of 38 C.F.R. § 3.400(0)(2) cannot 
serve as a basis for an earlier effective date here.  

As the exception provided in 38 C.F.R. § 3.400(0)(2) is thus 
inapplicable, the standard remains that of a comparison 
between the date of receipt of claim or the date entitlement 
arose, with the later of the two serving as the effective 
date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(0).  

As previously noted, in this case the RO received the 
veteran's claim of entitlement to an increased rating for 
diabetes mellitus, type II, on December 9, 2003.  Thus, that 
date serves as the date of claim.  Upon reviewing the case, 
the Board finds that the date entitlement arose to a 40 
percent rating for his diabetes mellitus, type II, was on 
January 12, 2004.  In this regard, a VA examination conducted 
on January 12, 2004 revealed that the veteran's diabetes 
being controlled by insulin and a restricted low carbohydrate 
diet.  More importantly, the VA examination report also noted 
that he has "restriction of activities with limited ability 
to ambulate . . . ."  Notably, this is the date that the 
evidence first showed the veteran's activities were regulated 
due to his service-connected diabetes mellitus, type II, and 
satisfied the criteria for a 40 percent rating under 
Diagnostic Code 7913.  As such, since January 12, 2004, the 
date entitlement arose, is later than December 9, 2003, the 
date of claim, the Board finds that January 12, 2004, is the 
appropriate effective date for the assignment of a 40 percent 
rating.  

In conclusion, an earlier effective date to January 12, 2004, 
for the award of a 40 percent rating for diabetes mellitus is 
warranted.  There is no basis for an effective date prior to 
January 12, 2004.  The Board notes that in reaching these 
conclusions, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An effective date of January 12, 2004, but no earlier, is 
established for the grant of a 40 percent rating for diabetes 
mellitus, type II.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


